—In an action to recover unpaid insurance premiums, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated November 9, 1998, as denied that branch of its cross motion which was pursuant to CPLR 510 (3) to change the venue of the action from Nassau County to Erie County.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant failed to establish that the venue of this action should be changed to Erie County based on the convenience of material witnesses (see, Penn v North Shore Univ. *335Hosp. — Glen Cove, 244 AD2d 537; O’Brien v Vassar Bros. Hosp., 207 AD2d 169; D’Argenio v Monroe Radiological Assocs., 124 AD2d 541). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.